KWASI AGYEMAN KYEI, AS ADMINISTRATOR OF THE ESTATE OF ABENA PINAMAN KYEI, DECEASED, AND SHEILA AMPONSAH, IN HER OWN RIGHT,
v.
LAWRENCE COPELOVITCH, M.D., MADHURA PRADHAN, M.D., SOPHIA HUSSEN, M.D., THE CHILDREN'S HOSPITAL OF PHILADELPHIA
PETITION OF: THE CHILDREN'S HOSPITAL OF PHILADELPHIA AND SOPHIA HUSSEN, M.D.
KWASI AGYEMAN KYEI, AS ADMINISTRATOR OF THE ESTATE OF ABENA PINAMAN KYEI, DECEASED, AND SHEILA AMPONSAH, IN HER OWN RIGHT, Respondents,
v.
MEGAN LAVOIE, M.D., KRISTIN CAM, M.D., MELISSA BORRELL, R.N. AND THE CHILDREN'S HOSPITAL OF PHILADELPHIA, Petitioners.
Nos. 699 EAL 2011, 700 EAL 2011
Supreme Court of Pennsylvania, Eastern District.
April 25, 2012.

ORDER
PER CURIAM.
AND NOW, this 25th day of April, 2012, the Petition for Allowance of Appeal is DENIED.